


EXHIBIT 10.1
{00015013 v 1
AK STEEL HOLDING CORPORATION


STOCK INCENTIVE PLAN
(as amended and restated as of July 23, 2015)




Article 1. Amendment and Restatement, Purpose, and Duration.


1.1    Amendment and Restatement of the Plan. AK Steel Holding Corporation, a
Delaware corporation (the “Company”), previously established an incentive
compensation plan known as the “AK Steel Holding Corporation Stock Incentive
Plan” (as amended and restated, the “Plan”). On July 23, 2015 (the “Effective
Date”), the Board of Directors of the Company adopted this amendment and
restatement of the Plan. For the terms and conditions of the Plan applicable to
Awards granted before the Effective Date, refer to the version of the Plan in
effect as of the date such Award was granted. The Plan permits the grant of
Nonqualified Stock Options, awards of Restricted Stock, awards of Restricted
Stock Units, and awards of Performance Shares.


1.2    Purpose of the Plan. The purpose of the Plan is to promote the success
and enhance the value of the Company by linking the personal interests of
directors, executive officers and key employees of the Company to those of the
Company’s stockholders, and by providing these individuals with an incentive for
outstanding performance. The Plan is further intended to enhance the Company’s
ability to motivate, attract, and retain the services of these individuals upon
whose judgment, interest, and special effort the successful conduct of its
operation is largely dependent.


1.3    Duration of the Plan. The Plan shall remain in effect until all Shares
subject to it shall have been purchased or acquired or are no longer available
for Awards according to the Plan’s provisions, subject to the right of the Board
to terminate the Plan at any time pursuant to Article 11 herein. In no event may
an Award be granted under the Plan on or after December 31, 2019. Termination of
the Plan shall not affect the rights of any person under an outstanding Award
Agreement unless otherwise specifically provided in such Award Agreement.


Article 2. Definitions. Whenever used in the Plan, the following terms shall
have the meanings set forth below and, when the meaning is intended, the initial
letter of the word is capitalized:


(a)    “Award” includes, without limitation, Option Awards, Restricted Stock
Awards, Restricted Stock Unit Awards, or Performance Share Awards that are
valued in whole or in part by reference to, or are otherwise based on, the
Company’s stock, performance goals or other factors, each on a stand alone or
combination basis, as described in or granted under this Plan.


(b)    “Award Agreement” means the agreement or other writing that sets forth
the terms and conditions of each Award, including any amendment or modification
thereof. A Participant is bound by the terms of an Award Agreement and this Plan
by reason of accepting the benefits of the Award.


(c)    “Beneficial Owner” shall have the meaning ascribed to such term in Rule
l3d-3 of the General Rules and Regulations under the Exchange Act.


(d)    “Beneficiary” means the person or persons named by a Participant to
succeed to the Participant’s rights under any then unexpired Award Agreements.
Each such designation shall: (i) revoke all prior designations by the same
Participant; (ii) be in a form acceptable to the Committee; and (iii) be
effective only when delivered to the Committee by the Participant in writing and
during the Participant’s lifetime. No beneficiary shall be entitled to any
notice of any change in a designation of beneficiary. In the absence of any such
designation, the Participant’s estate shall be the beneficiary.


(e)    “Board” means the Board of Directors of the Company.


(f)    “Cause” means: (i) conviction of, or entering a plea of guilty or nolo
contendere to, a misdemeanor involving moral turpitude or a felony; (ii)
engagement in fraud, misappropriation or embezzlement with respect to the
Company or any subsidiary or affiliate thereof; (iii) willful failure, gross
negligence or gross misconduct in the performance of assigned duties for the
Company or any subsidiary or affiliate thereof; and/or (iv) breach of a
fiduciary duty to the Company or any subsidiary or affiliate thereof.


(g)    “Change of Control” shall be deemed to have occurred if:

-1-







--------------------------------------------------------------------------------






(i)    any person (other than a trustee or other fiduciary holding securities
under an employee benefit plan in which employees of the Company participate)
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing forty percent (40%) or more of the combined voting power of
the Company’s then outstanding voting securities; or


(ii)    during any period of two (2) consecutive years individuals who at the
beginning of such period constitute the Board, including for this purpose any
new Director of the Company (other than a Director designated by a person who
has entered into an agreement with the Company to effect a transaction described
in clauses (i) or (iii) of this Subsection (g)) whose election by the Board or
nomination for election by the stockholders of the Company was approved by a
vote of at least two-thirds (2/3) of the Directors then still in office who
either were Directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board; or


(iii)    there is a merger or consolidation of the Company with any other
corporation (other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent, either by remaining outstanding or by being converted
into voting securities of the surviving entity, at least fifty percent of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation) or there is a
complete liquidation of the Company or sale or disposition by the Company of all
or substantially all of the Company’s assets.


(h)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.


(i)    “Committee” means the Management Development and Compensation Committee
of the Board, or such other committee designated by the Board to administer this
Plan. The Committee shall consist of not less than two members of the Board who
shall be appointed from time to time by, and shall serve at the discretion of,
the Board. The Committee shall be comprised solely of Directors who are: (i)
“independent directors” as defined in the rules and regulations of the New York
Stock Exchange; (ii) “non-employee directors” as defined in Rule 16b-3
promulgated under the Exchange Act; and (iii) “outside directors” within the
meaning of Section 162(m) of the Code and related regulations. The references
herein to specific rules, regulations, and statutes shall include any successor
provisions thereof.


(j)    “Company” means AK Steel Holding Corporation, a Delaware corporation, or
any successor thereto, as provided in Article 14 herein.


(k)    “Covered Employee” means any Participant who is or may be a “covered
employee” within the meaning of Section 162(m)(3) of the Code.


(l)    “Director” means any individual who is a member of the Board and who is
not an Employee.


(m)    “Disability” means a physical or mental condition which, in the judgment
of the Committee, renders a Director unable to serve or an Employee unable to
perform the duties of his position with the Company or, in the case of an
Employee, the duties of another available position with the Company for which
the Employee is suited by education, background and training. Any Employee found
to be qualified for disability benefits under AK Steel Holding Corporation’s
long term disability plan or by the Federal Social Security Administration will
be considered to be disabled under this Plan, but qualification for such
benefits shall not be required as evidence of disability hereunder.


(n)    “Employee” means any common law employee of the Company or any subsidiary
or affiliate thereof, including AK Steel Corporation. A Director is not an
Employee solely by reason of his position as a Director and, unless otherwise
employed by the Company, shall not be considered to be an Employee under this
Plan.


(o)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.


(p)    “Fair Market Value” shall mean:


(i)    if the Shares are traded on an established United States national stock
exchange or in the United States over-the-counter market with prices reported on
the NASDAQ, the average of the highest and lowest sales prices for Shares on the
relevant date (or, if there were no sales of Shares on such date, the weighted
average of the mean between

-2-







--------------------------------------------------------------------------------




the highest and lowest sale prices for Shares on the nearest preceding trading
day on which there were sales of Shares); and


(ii)    if the Shares are not traded as described in clause (i), the fair market
value of such Shares on the relevant date, as determined in good faith by the
Board.


(q)    “Insider” shall mean an Employee who is, on the relevant date, an
executive officer or ten percent (10%) Beneficial Owner of the Company, as
defined under Section 16 of the Exchange Act, or a Director.


(r)    “Nonqualified Stock Option” or “Option” means an option to purchase
Shares from the Company at a price established in an Option Award Agreement. No
incentive stock option within the meaning of Code Section 422 may be granted
under this Plan.


(s)    “Option Award” means, individually or collectively, a grant under this
Plan of a Nonqualified Stock Option.


(t)    “Option Award Agreement” means an agreement setting forth the terms and
provisions applicable to an Option Award granted to a Participant under this
Plan.


(u)    “Option Price” means the price at which a Share may be purchased by a
Participant under the terms of an Option Award Agreement.


(v)    “Par Value” shall mean the designated par value of one Share.


(w)    “Participant” means any Director or Employee who possesses an unexpired
Award granted under the Plan.


(x)    “Performance Share” means Shares (or units representing the right to
receive Shares) granted to a Participant subject to attainment of certain
performance criteria and objectives in accordance with the terms of the Plan.


(y)    “Performance Share Award” means individually or collectively, a grant
under this Plan of a Performance Share.


(z)    “Performance Share Award Agreement” means an agreement setting forth the
terms and provisions applicable to a Performance Share Award under this Plan.


(aa)    “Plan” means the AK Steel Holding Corporation Stock Incentive Plan as
set in this document, and if amended at any time, then as so amended.


(bb)    “Restricted Stock” means Shares granted to a Participant subject to
certain restrictions on the Participant’s right to sell, transfer, assign,
pledge, encumber or otherwise alienate or hypothecate the Shares except in
accordance with the terms of this Plan.


(cc)    “Restricted Stock Award” means, individually or collectively, a grant
under this Plan of Shares of Restricted Stock.


(dd)    “Restricted Stock Award Agreement” means an agreement setting forth the
terms and provisions applicable to a Restricted Stock Award under this Plan.


(ee)    “Restricted Stock Unit” means an Award that represents the right to
receive a Share, granted to a Director in accordance with the terms of the Plan.


(ff)    “Restricted Stock Unit Award” means, individually or collectively, a
grant under this Plan of Restricted Stock Units.


(gg)    “Restricted Stock Unit Award Agreement” means an agreement setting forth
the terms and provisions applicable to a Restricted Stock Unit Award under this
Plan.


(hh)    “Retirement” shall mean termination of employment with the Company or
any affiliate of the Company with eligibility to immediately commence to receive
a pension under the Company’s noncontributory defined benefit pension plan as in
effect on the Employee’s termination date, or termination of employment with the
Company or any affiliate of the Company

-3-







--------------------------------------------------------------------------------




after: (1) completion of at least 30 years of employment with the Company, (2)
attainment of age 60 and completion of at least 5 years of employment with the
Company, or (3) attainment of age 55 and completion of at least 10 years of
employment with Company. With respect to an individual who is not a participant
in the Company’s noncontributory pension plan, Retirement also shall mean any
termination of employment with the Company which would have entitled such
individual to be eligible to immediately commence to receive a pension under the
Company’s noncontributory defined benefit pension plan had the individual been a
participant.


(ii)    “Shares” means the shares of voting common stock of the Company.


Article 3. Administration.


3.1    The Committee. The Plan shall be administered by the Committee. The
Committee may employ such legal or other counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion or computation received from any such counsel, consultant or agent.
Expenses incurred by the Committee in the engagement of such counsel, consultant
or agent shall be paid by the Company. No member or former member of the Board
or the Committee shall be liable for any action or determination made in good
faith with respect to the Plan or any Award granted hereunder.


3.2    Authority of the Committee. The Committee shall have full power, subject
to the provisions of this Plan, except as limited by law or by the Articles of
Incorporation or By-laws of the Company: (a) to determine the size and types of
Awards (except as to Awards to Directors, which shall be limited to the size and
shall be subject to the conditions expressly permitted by this Plan); (b) to
determine the terms and conditions of each Award Agreement in a manner
consistent with the Plan; (c) to construe and interpret the Plan and any
agreement or instrument entered into under the Plan; (d) to establish, amend, or
waive rules and regulations for the Plan’s administration; and, (e) subject to
the provisions of Article 11 herein, to amend the terms and conditions of any
outstanding Award Agreement to the extent such terms and conditions are within
the discretion of the Committee as provided in the Plan. Further, the Committee
shall make all other determinations which may be necessary or advisable for the
administration of the Plan. The Committee may delegate its authority hereunder
to the extent permitted by law. In no event shall a Director who is a
Participant vote in any matter related solely to such Director’s Award under
this Plan.


3.3    Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders or resolutions of
the Board shall be final, conclusive and binding on all persons, including the
Company, its stockholders, Directors, Employees, Participants, and their
estates, beneficiaries or assignees. In all cases, Awards to Directors shall be
subject to the same terms, conditions and interpretations applicable generally
to Awards to non-Director Participants.


3.4    Arbitration. Each Participant who is granted an Award hereunder agrees as
a condition of the Award to submit to binding arbitration any dispute regarding
the Plan or any Award made under the Plan, including by way of illustration and
not limitation, any decision of the Committee or any action of the Company
respecting the Plan. Such arbitration shall be held in accordance with the rules
of the American Arbitration Association before an arbitrator selected by the
Company and acceptable to the Participant. If the Participant objects to the
appointment of the arbitrator selected by the Company, and the Company does not
appoint an arbitrator acceptable to the Participant, then the Company and the
Participant shall each select an arbitrator and those two arbitrators shall
collectively appoint a third arbitrator who shall alone hear and resolve the
dispute. The Company and the Participant shall share equally the cost of
arbitration. No Company agreement of indemnity, whether under the Articles of
Incorporation, the By-Laws or otherwise, and no insurance purchased by the
Company shall apply to pay or reimburse any Participant’s costs of arbitration.


Article 4. Shares Subject to Grant Under the Plan.


4.1    Number of Shares. Subject to adjustment as provided in this Section and
in Section 4.3, an aggregate of 23,000,000 Shares shall be available for the
grant of Option Awards, Restricted Stock Awards, Restricted Stock Unit Awards,
and Performance Share Awards under the Plan (hereinafter called the “Share
Pool”); provided, however, that no Employee may be granted Awards under the Plan
in any calendar year with respect to more than 600,000 Shares. The Committee, in
its sole discretion, shall determine the appropriate division of the Share Pool
as between Option Awards, Restricted Stock Awards, Restricted Stock Unit Awards,
and Performance Share Awards. Shares issued pursuant to any Award may be either
authorized and previously unissued Shares or reacquired Shares.


The following rules will apply for purposes of the determination of the number
of Shares available for grant under the Plan:


(a)    the grant of an Award to an Employee shall reduce the Shares available in
the Share Pool for grant under the Plan by the number of Shares subject to the
Award; and

-4-







--------------------------------------------------------------------------------






(b)    to the extent that an Option is settled in cash rather than by the
delivery of Shares, the Share Pool shall be reduced by the number of Shares
represented by the cash settlement of the Option (subject to the limitation set
forth in Section 4.2 herein).


4.2    Lapsed Awards. If any Award granted under this Plan is canceled,
terminates, expires or lapses for any reason, any Shares then subject to such
Award again shall be available for grant under the Plan and shall return to the
Share Pool.


4.3    Adjustments in Authorized Shares. In the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, split-up, Share combination, or other change in the corporate
structure of the Company affecting the Shares, to prevent dilution or
enlargement of rights, an appropriate adjustment shall be made in an equitable
manner by the Committee in the number and class of Shares which may be delivered
under the Plan, in the number and class of Shares that may be issued to an
Employee with respect to Awards in any given period, and in the number and class
of and/or price of Shares subject to any then unexercised and outstanding
Awards. The number of Shares subject to any Award shall always be a whole
number.


4.4    Rights as a Stockholder. No person shall have any rights as a shareholder
with respect to Shares subject to an Option Award until the date the Company
receives full payment of the Option price, including any sum due for withholding
pursuant to Section 6.6. A person who has Restricted Stock shall have the rights
of an owner of Shares, except to the extent those rights are expressly limited
by then applicable restrictions on transfer contained in this Plan and the
Restricted Stock Award Agreement. No person shall have any rights as a
shareholder with respect to a Restricted Stock Unit Award until such date that
the Participant may receive Shares pursuant to the Restricted Stock Unit Award.
No person shall have any rights as a shareholder with respect to a Performance
Share Award until such date that the Participant may receive the Shares covered
by the Performance Share Award.


Article 5. Eligibility and Participation. Directors and Employees shall be
eligible to be Participants in this Plan.


Article 6. Stock Options.


6.1    Grant of Options.


(a)    Options may be granted to an Employee or Director at any time and from
time to time as shall be determined by and in the sole discretion of the
Committee, subject to the provisions of Section 4.1.


(b)    Prior to July 16, 2009, each Director who was not employed by the Company
received Options with respect to ten thousand (10,000) Shares on the date of his
or her initial election to the Board. Such Directors may have received
additional Options in a similar amount at approximately five year intervals
thereafter during their term on the Board as determined by and in the sole
discretion of the Committee. The elimination on July 16, 2009 of the provisions
for such Option awards was not intended to have, and shall not have, any effect
on Options awarded prior to July 16, 2009 under the version of this Section
6.1(b) in effect prior to such date or on the terms and conditions applicable to
those Options upon the date of award.




6.2    Option Award Agreement. Each Option shall be granted pursuant to a
written Option Award Agreement, signed by the appropriate member of the
Committee or its designee, and specifying the terms and conditions applicable to
the Options granted including: the Option Price; the period during which the
Option may be exercised; the number of Shares to which the Option pertains; the
conditions under which the Option is exercisable; and such other provisions as
the Committee may from time to time determine. The Option Award Agreement also
shall specify that the Option is intended to be a Nonqualified Stock Option
whose grant is intended not to fall under the provisions of Code Section 422.


6.3    Option Price. The Option Price for each Share subject to purchase shall
be determined by the Committee and stated in the Option Award Agreement but in
no event shall be less than the Fair Market Value of the Shares on the date of
grant of the Award. Except in connection with a corporate transaction involving
the Company, including without limitation any event pursuant to which the
Committee elects to make any adjustments under Section 4.3 of the Plan, the
Company may not, without obtaining stockholder approval: (a) amend the terms of
outstanding Options to reduce the exercise price of such outstanding Options;
(b) cancel outstanding Options in exchange for Options with an exercise price
that is less than the exercise price of the Options as originally granted; or
(c) cancel outstanding Options with an exercise price above the current Fair
Market Value in exchange for cash, common stock or other consideration.



-5-







--------------------------------------------------------------------------------




6.4    Duration of Options. Each Option shall be exercisable for such period as
the Committee shall determine at the time of grant. No Option shall be
exercisable later than the tenth (10th) anniversary of the date of its grant.


6.5    Exercise of Options.


(a)    Options granted under the Plan shall be exercisable at such times and be
subject to such restrictions and conditions as the Committee shall in each
instance approve, which need not be the same for each grant or for each
Participant. The Committee may provide, by rule or regulation or in any Option
Award Agreement, that the exercisability of an Option may be accelerated or
extended under various circumstances to a date not later than the latest
expiration date permitted in accordance with Section 6.4.


(b)    Each Option shall be exercisable only by delivery to the Committee in
care of the Secretary of the Company of a written notice of exercise in such
form as the Committee may require. A notice of exercise shall: specify the
number of shares to be purchased, shall be signed by the Participant or holder
of the Option and shall be dated the date the signature is affixed.


6.6    Payment. Except as hereinafter provided, a written notice of exercise
shall be accompanied by full payment for the Shares to be purchased. Subject to
the provisions of Article 12, payment shall include any income or employment
taxes required to be withheld by the Company from the employee’s compensation
with respect to the Shares so purchased.


(a)    The Option Price upon exercise of any Option shall be payable to the
Company in full either: (i) in cash or its equivalent, or (ii) by tendering
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the total Option Price (provided that any Shares so tendered
which have been acquired from the Company shall have been held by the
Participant for at least six (6) months prior to such tender), in proper form
for transfer and accompanied by all requisite stock transfer tax stamps or cash
in lieu thereof, or (iii) by a combination of (i) and (ii).


(b)    The Committee also may allow cashless exercises as permitted under
Federal Reserve Board Regulation T, subject to applicable securities law
restrictions, or by any other means which the Committee determines to be
consistent with the Plan’s purpose and applicable law.


(c)    As soon as practicable after receipt of a written notice of exercise and
full payment, the Company shall deliver to the Participant, in the Participant’s
name, Share certificates in an appropriate amount based upon the number of
Shares purchased.


6.7    Restrictions on Transferability. Except to the extent permitted under
this Section 6.7, no Option granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, all Options granted to a
Participant under the Plan shall be exercisable during his or her lifetime only
by such Participant. Notwithstanding the foregoing, the right to purchase Shares
subject to an Option Award may be transferred, in whole or in part, by a
Participant during a Participant’s lifetime, to a Participant’s spouse, child or
grandchild, or to the trustee of a testamentary or other grantor trust
established primarily for the benefit of a Participant’s spouse, child or
grandchild; provided that:


(a)    A transfer shall only be effective upon receipt by the Secretary of the
Company, on behalf of the Committee, of written notice of transfer in such form
as the Committee may require;


(b)    A notice of transfer shall: (i) identify the name, address and
relationship of the transferee to the Participant; (ii) identify the Option
Award which is the subject of the transfer, the number of Shares transferred and
the consideration paid, if any, for the transfer; (iii) in the case of a
transfer to a trustee, include evidence satisfactory to the Committee that under
the terms of the trust the transfer is for the exclusive benefit of a
Participant’s spouse, child or grandchild; and (iv) include a copy of the
authorized signature of each person who will have the right to exercise the
option to purchase and all information relevant to the rights transferred; and


(c)    A transferee may not transfer any rights. Upon the transferee’s death,
all rights shall revert to the Participant.


The Committee may impose such additional restrictions on transferability as it
may deem advisable, including, without limitation, restrictions under applicable
Federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, and under any blue sky or
state securities laws applicable to such Shares.



-6-







--------------------------------------------------------------------------------




6.8    Termination of Employment. Except as hereinafter provided, Options
granted under the Plan may not be exercised by any person, including a
transferee of any rights under an Option Award, unless the Participant is then
in the employ of the Company and unless the Participant has remained
continuously so employed since the date of grant of the Option. Subject to the
duration set forth in Section 6.4, Options shall be exercisable as follows
unless otherwise provided by the Committee:


(a)    in the case of a Participant’s death, any outstanding Options which have
not yet vested in accordance with the applicable Option Award Agreements shall
immediately vest and be exercisable:


(i)    if the Participant’s death occurs while employed by the Company, by the
Beneficiary or representative during a period of three (3) years following the
date of the Participant’s death; or


(ii)    if the Participant’s death occurs after his Retirement, but before the
third anniversary of his Retirement, by the Beneficiary or representative on or
before the third anniversary of his Retirement;


(b)    in the case of the Participant’s Disability, any outstanding Options
which have not yet vested in accordance with the applicable Option Award
Agreements shall immediately vest and be exercisable by the Participant or by
the Participant’s appointed representative during a period of three (3) years
following the date of the Participant’s last day worked;


(c)    in the case of the Participant’s Retirement, any outstanding Options
which have not yet vested shall continue to vest in accordance with the
applicable Option Award Agreements and such vested Options shall be exercisable
by the Participant during a period of three (3) years following the date of the
Participant’s last day worked;


(d)    in the case of a Participant’s involuntary termination of employment:


(i)    if such termination is for reasons other than Cause, any outstanding
Options which have not yet vested shall continue to vest in accordance with the
applicable Option Award Agreements and such vested Options shall be exercisable
by the Participant during a period of three (3) years following the date of the
Participant’s last day worked; or


(ii)    if such termination is for Cause, by the Participant on or before his
last day worked whether or not the Committee has made its final determination
that there is Cause for termination as of that last day worked; and


(e)    in the case of a Participant’s voluntary termination of employment, his
last day worked.


Article 7. Restricted Stock and Restricted Stock Units.


7.1    Restricted Stock Awards and Restricted Stock Unit Awards. Restricted
Stock Awards may be made to any Director or Employee at any time while the Plan
is in effect and Restricted Stock Unit Awards may be made to Directors at any
time while the Plan is in effect. Restricted Stock Awards and Restricted Stock
Unit Awards may be made whether or not prior such Awards have been made to said
person.


7.2    Notice. The Committee shall promptly provide each Participant with
written notice setting forth the number of Shares covered by the Restricted
Stock Award or Restricted Stock Unit Award and such other terms and conditions
relevant thereto, including the purchase price, if any, to be paid for the
Shares by the recipient of a Restricted Stock Award, as may be considered
appropriate by the Committee.


7.3    Restrictions on Transfer of Restricted Stock. The purpose of these
restrictions is to provide an incentive to each Participant to continue to
provide services to the Company and to perform his or her assigned tasks and
responsibilities in a manner consistent with the best interests of the Company
and its shareholders. The Restricted Stock awarded pursuant to the Plan shall be
subject to the following restrictions:


(a)    Stock certificates evidencing shares shall be issued in the sole name of
the Participant (but may be held by the Company until the restrictions shall
have lapsed in accordance herewith) and shall bear a legend which, in part,
shall provide that:


“The shares of common stock evidenced by this certificate are subject to the
terms and restrictions of the AK Steel Holding Corporation Stock Incentive Plan.
These shares are subject to forfeiture or cancellation under the terms of said
Plan. These shares may not be sold, transferred, assigned, pledged, encumbered
or otherwise

-7-







--------------------------------------------------------------------------------




alienated or hypothecated except pursuant to the provisions of said Plan, a copy
of which Plan is available from the Secretary of the Company upon request.”


(b)    No Restricted Stock may be sold, transferred, assigned, pledged,
encumbered or otherwise alienated or hypothecated unless, until and then only to
the extent that said restrictions shall have lapsed in accordance with Section
7.4.


7.4    Lapse of Restrictions. The restrictions set forth in Section 7.3 will
lapse only if, on the date restrictions are to lapse in accordance with this
Section 7.4, the Participant has been continuously employed by the Company or
has been a Director from the time of the Restricted Stock Award to such date of
lapse. If the lapse schedule would result in the lapse of restrictions in a
fractional share interest, the number of shares will be rounded down to the next
lowest number of full shares for each of the first two lapse dates, with the
balance to relate to the final lapse date. Unless otherwise provided by the
Committee:


(a)    with respect to a Restricted Stock Award to an Employee, the restrictions
set forth in Section 7.3 shall lapse with respect to twenty-five percent (25%)
of the Shares subject thereto on the second anniversary of the date of the
Award; and with respect to an additional twenty-five percent (25%) of the Shares
subject thereto on each of the third, fourth and fifth anniversaries of the date
of the Award; and


(b)    with respect to a Restricted Stock Award to a Director, the restrictions
set forth in Section 7.3 shall lapse upon completion of the full tenure for
which the Director was elected to serve on the Board.


7.5    Vesting and Forfeiture of Restricted Stock. Upon the lapse of the
restrictions set forth in Section 7.3 with respect to Shares covered by a
Restricted Stock Award, ownership of the Shares with respect to which the
restrictions have lapsed shall vest in the holder of the Award. In the event of
termination of an Employee’s employment, or in the event a Director fails to
complete his or her full tenure on the Board, all Shares then still subject to
the restrictions described in Section 7.3 shall be forfeited by the Participant
and returned to the Company for cancellation, except as follows:


(a)    Restrictions with respect to Shares covered by an outstanding Restricted
Stock Award held by a Director shall lapse upon the date of his or her mandatory
retirement from the Board by reason of age. In the case of an Employee’s
Retirement, restrictions remaining in respect of a Restricted Stock Award held
by that Employee as of the date of Retirement shall continue to lapse and vest
after Retirement as provided in the applicable Award Agreement; provided
however, the Company may in its sole discretion reduce each outstanding
Restricted Stock Award held by such Employee with respect to which restrictions
have not yet lapsed by the number of Shares sufficient in value to pay the
Employee’s share of any tax withholdings required in connection with such
continued vesting after Retirement. Any outstanding restrictions shall lapse in
case of death or Disability of the holder of a Restricted Stock Award. Evidence
of Disability will be entitlement to disability income benefits under the
Federal Social Security Act; and


(b)    The Committee may at any time in its sole discretion accelerate or waive
all or any portion of restrictions remaining in respect of the Shares covered by
an outstanding Restricted Stock Award (to the extent not waived pursuant to
paragraph (a) above). This authority may be exercised for any or all
Participants; provided that the waiver in any particular case shall not bind the
Committee in any other similar case, it being the intention of the Company to
grant the Committee the broadest possible discretion to act or to refuse to act
in this regard. Any such action taken on behalf of a Director shall require the
unanimous consent of all Directors (excluding the Director for whose benefit the
action is taken) then in office.


7.6    Rights as Shareholder. Upon issuance of the stock certificates evidencing
a Restricted Stock Award and subject to the restrictions set forth in Section
7.3 hereof, the Participant shall have all the rights of a shareholder of the
Company with respect to the Shares of Restricted Stock represented by that
Restricted Stock Award, including the right to vote the shares and receive all
dividends and other distributions paid or made with respect thereto.




7.7    Restricted Stock and Restricted Stock Unit Awards to Directors.


(a)     Except as otherwise determined by majority vote of the Board with
respect to any calendar year, at least fifty percent (50%) of each Director’s
annual retainer fee for services on the Board shall be paid in the form of
Restricted Stock Awards or in the form of Restricted Stock Unit Awards, as
determined by the Board. Each Director may elect before the beginning of such
calendar year to have an additional portion of his or her annual retainer fee,
and/or a portion of any other fees to be earned in such calendar year for
services on the Board that otherwise would be payable in cash, paid to him or
her by such means. Awards under this Section 7.7(a), and any other Awards to
Directors under this Article 7, shall be made at intervals during

-8-







--------------------------------------------------------------------------------




the calendar year as the Company determines to be administratively feasible, but
not less frequently than quarterly, according to procedures established by the
Company and approved by the Board.


(b)    Any Director’s election under (a) above with respect to retainer fees
earned in 2008 shall be deemed to apply to any Restricted Stock Unit Awards made
in 2008. Prior to December 31, 2008, each Director may elect to convert all of
his or her then outstanding Restricted Stock Awards to Restricted Stock Unit
Awards according to procedures established by the Board.


(c)    The terms of any Restricted Stock Unit Award granted under the Plan,
including any Restricted Stock Awards converted into Restricted Stock Unit
Awards under (b) above, shall be set forth in Restricted Stock Unit Award
Agreements which shall contain provisions determined by the Board and not
inconsistent with the Plan, including any vesting and forfeiture conditions, and
the time and form of settlement of the applicable Restricted Stock Units. The
terms of Restricted Stock Unit Award Agreements need not be the same with
respect to each Director.


(d)    The Board may at any time in its sole discretion accelerate or waive all
or any portion of vesting restrictions remaining in respect of the Shares
covered by an outstanding Restricted Stock Unit Award. This authority may be
exercised for any or all Directors; provided that the acceleration or waiver in
any particular case shall not bind the Board in any other similar case, it being
the intention of the Company to grant the Board the broadest possible discretion
to act or to refuse to act in this regard. Any such action shall require the
unanimous consent of all Directors (excluding the Director for whose benefit the
action is taken) then in office.


(e)    The holder of a Restricted Stock Unit Award shall not have any rights of
a shareholder of the Company with respect to such Award, including the right to
vote the shares. Except as otherwise provided in a Restricted Stock Unit Award
Agreement, prior to settlement or forfeiture, any Restricted Stock Unit shall
carry with it a right to dividend equivalents under which the Participant shall
be entitled to receive the value of all dividends and other distributions (with
respect to actual Shares) in the form of additional Restricted Stock Units. Such
additional Restricted Stock Units shall be subject to the same restrictions as
the Restricted Stock Unit Award to which they relate.


(f)    Except as otherwise provided in the applicable Restricted Stock Unit
Award Agreement, Restricted Stock Units may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated.


(g)    Settlement of Restricted Stock Units shall be made in the form of Shares
and distribution of such Shares shall occur or commence as provided in the
applicable Restricted Stock Unit Award Agreement; provided however, such
settlement and distribution may be deferred to a later date as elected by the
Director in accordance with procedures established by the Company to ensure
compliance with applicable law, including Section 409A of the Code.


(h)    No Director may be granted Awards under the Plan in any calendar year
that, in the aggregate, exceed $250,000 on the date of grant; provided, however,
that any portion of a Director’s annual retainer fee, and/or a portion of any
other fees to be earned in such calendar year for services on the Board that
otherwise would be payable in cash, which such Director has elected before the
beginning of such calendar year to have paid to him or her in the form of
Restricted Stock Awards or Restricted Stock Unit Awards pursuant to Section
7.7(a) of the Plan, shall not be considered when calculating the limitation on
aggregate annual grants set forth in this Section 7.7(h).


Article 8. Performance Shares


8.1    Grant of Performance Shares. Subject to the terms and conditions of the
Plan, Performance Shares may be granted to Employees at any time and from time
to time as shall be determined by the Committee. The Committee shall have
complete discretion in determining the number of Performance Shares granted to
each Participant and the terms and conditions thereof.


8.2    Value of Performance Shares. The Committee shall set performance goals
over certain periods to be determined in advance by the Committee (“Performance
Periods”). Prior to each grant of Performance Shares, the Committee shall
establish an initial number of Shares for each Performance Share Award granted
to each Participant for that Performance Period. Prior to each grant of
Performance Shares, the Committee also shall set the performance goals that will
be used to determine the extent to which the Participant may receive a payment
of Shares with respect to the Performance Shares awarded for such Performance
Period. These goals will be based on the attainment, by the Company or its
subsidiaries or affiliates, of one or more certain performance criteria and
objectives described in Section 8.8 herein. With respect to each such
performance measure utilized during a Performance Period, the Committee shall
assign percentages to various levels of performance which shall be applied to

-9-







--------------------------------------------------------------------------------




determine the extent to which the Participant may receive a payout of the number
of Shares for the Performance Shares awarded for such Performance Period.


8.3    Payment of Shares. After a Performance Period has ended, the holder of a
Performance Share shall be entitled to payment of the applicable number of
Shares with respect thereto as determined by the Committee. The Committee shall
make this determination by first determining the extent to which the performance
goals set pursuant to Section 8.2 have been met. It will then determine the
applicable percentage to be applied to, and will apply such percentage to the
number of Performance Shares to determine the payout to be received by the
Participant. In addition, with respect to Performance Shares granted to any
Covered Employee, no payout shall be made hereunder except upon written
certification by the Committee that the applicable performance goal or goals
have been satisfied to a particular extent.


8.4    Committee Discretion to Adjust Awards. Subject to limitations applicable
to payments to Covered Employees, the Committee shall have the authority to
modify, amend or adjust the terms and conditions of any Performance Share Award
Agreement, at any time or from time to time, including but not limited to the
performance goals.


8.5    Form and Timing of Payment. The payment described in Section 8.3 herein
shall be made in the applicable number of Shares as soon as administratively
feasible after the end of the Performance Period to which such payment relates
but no later than March 15 immediately following the end of such Performance
Period. All such Shares shall be issued on the same date unless otherwise
prescribed by the Committee. Unless the Committee provides otherwise, the value
of any dividends with respect to such issued Shares that the Participant would
have been entitled to during the applicable Performance Period had he held such
Shares during such Performance Period shall also be paid to the Participant in
whole Shares on said date.


8.6    Termination of Employment.


(a)    Unless the Committee provides otherwise, in the event the employment of a
Participant is terminated by reason of death, Disability, or Retirement, each
Performance Share Award held by the Participant shall be deemed earned on a
prorated basis, and a prorated payment based on the Participant’s number of full
months of service during the Performance Period, further adjusted based on the
achievement of the performance goals during the entire Performance Period, as
computed by the Committee, shall be made at the time payments are made to
Participants who did not terminate service during the Performance Period.


(b)    If the employment of a Participant shall terminate for any reason other
than death, Disability or Retirement, all Performance Shares shall be forfeited
and no payment shall be made with respect thereto; provided however, the
Committee may in its sole discretion waive such forfeiture and provide for a
payment to the Participant with respect to outstanding Performance Shares,
determined in such manner and payable at such time as the Committee deems
appropriate under the circumstances. This authority of the Committee may be
exercised for any or all Participants; provided that its action in any
particular case shall not bind the Committee in any other case, it being the
intention of the Company to grant the Committee the broadest possible discretion
to act or refuse to act in this regard.


8.7    Nontransferability. No Performance Shares granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
otherwise than by will or by the laws of descent and distribution until the
termination of the applicable Performance Period. All rights with respect to
Performance Shares granted to a Participant under the Plan shall be exercisable
during his lifetime only by such Participant.


8.8    Performance Goals.


(a) For purposes of this Plan, including but not limited to Awards of
Performance Shares under this Article 8, “performance goals” shall mean the
criteria and objectives, determined by the Committee, which shall be satisfied
or met during the applicable Performance Period as a condition to the
Participant’s receipt of Shares with respect to such Award. The criteria or
objectives for an Award shall be determined by the Committee in writing, shall
be measured for achievement or satisfaction during the Performance Period in
which the Committee established for such Participant to satisfy or achieve such
criteria and objectives and may be absolute in their terms or measured against
or in relationship to an index or other companies comparably, similarly or
otherwise situated or other external or internal measure and may be based on or
adjusted for any other objective goals, events, or occurrences established by
the Committee, provided that such criteria and objectives relate to one or more
of the following: total shareholder return; earnings; earnings per share; net
income; revenues; operating profit; income before taxes, depreciation and/or
amortization; cash flow; expenses; market share; return on assets; return on
capital employed; return on equity; assets; value of assets; Fair Market Value
of Shares; regulatory compliance; safety standards; quality standards; cost
reduction objectives; satisfactory internal or external audits; improvement of
financial ratings; achievement of balance sheet or income statement objectives;
profit per ton shipped; or other financial, accounting or quantitative
objectives established by the Committee.

-10-







--------------------------------------------------------------------------------






(b) Performance criteria and objectives may include or exclude extraordinary or
unusual charges or credits; pension or other employee benefit plan corridor
charges or credits; losses from discontinued operations; restatements and
accounting changes and other unplanned special charges such as restructuring
expenses; acquisitions; acquisition expenses, including expenses related to
impairment of goodwill or other intangible assets; stock offerings; stock
repurchases and loan loss provisions. Such performance criteria and objectives
may be particular to a line of business, subsidiary or affiliate or the Company
generally, and may, but need not be, based upon a change or an increase or
positive result.


(c) In interpreting Plan provisions applicable to performance criteria and
objectives and to Performance Share Awards to Participants who are Covered
Employees, it is the intent of the Plan to conform with the standards of Section
162(m) of the Code and the regulations thereunder. The Committee in establishing
performance criteria and objectives applicable to such Awards, and in
interpreting the Plan, shall be guided by such standards, including, but not
limited to providing that the Award shall be paid solely as a function of
attainment of objective performance criteria and objectives based on one or more
of the specific criteria and objectives set forth in this Section 8.8
established by the Committee not later than 90 days after the Performance Period
applicable to the Performance Share Award has commenced (or, if such period of
service is less than one year, not later than the date on which 25% of such
period has elapsed). Prior to the payment of any compensation based on
achievement of performance criteria and objectives to any such Covered Employee,
the Committee must certify in writing the extent to which the applicable
performance criteria and objectives were, in fact, achieved and the amounts to
be paid, vested or delivered as a result thereof, provided the Committee may
reduce, but not increase, such amount.


Article 9. Rights of Employees.


9.1    Employment. Nothing in the Plan shall: (a) interfere with or limit in any
way the right of the Company to terminate any Participant’s employment at any
time; (b) confer upon any Participant any right to continue in the employ of the
Company or its subsidiaries; or (c) be evidence of any agreement or
understanding, express or implied, that the Company will employ any Participant
in any particular position at a particular rate of compensation or for any
particular period of time.


9.2    Participation. Nothing in this Plan shall be construed to give any person
any right to be granted any Award other than at the sole discretion of the
Committee or as giving any person any rights whatsoever with respect to Shares
except as specifically provided in the Plan. No Participant shall have the right
to be selected to receive an Award under this Plan, or, having been so selected,
to be selected to receive a future Award.


Article 10. Change of Control.


Upon the occurrence of a Change of Control, unless otherwise specifically
prohibited by the terms of this Article 10:


(a)    any and all outstanding Options previously granted hereunder, if not then
exercisable, shall become immediately exercisable, any restrictions on the
transfer of Shares of Restricted Stock shall lapse and expire effective as of
the date of the Change of Control; and the settlement date with respect to any
outstanding Restricted Stock Units shall be the effective date of the Section
409A Change of Control (as defined in the Restricted Stock Unit Award
Agreement);


(b)    subject to Article 11 herein, the Committee shall have the authority to
make any modifications to any Option Award, Performance Share Award, Restricted
Stock Award, and Restricted Stock Unit Award determined by the Committee to be
appropriate before the effective date of the Change of Control;


(c)    except as otherwise provided in the Performance Share Award Agreement,
any unearned Performance Share Award shall be deemed earned at the target amount
assigned to each such Award, and a prorated payment based on the number of full
months of the Performance Period with respect to each such Award that have
elapsed as of the effective date of the Change of Control shall be made as soon
as administratively feasible following the effective date of the Change of
Control; and


(d)    if the Shares are no longer traded over a national public securities
exchange following a Change of Control:


(i)    Participants holding Options shall have the right to require the Company
to make a cash payment to them in exchange for their Options. Such cash payment
shall be contingent upon the Participant’s surrendering the Option. The amount
of the cash payment shall be determined by adding the total positive “spread” on
all outstanding Options. For this purpose, the total “spread” shall equal the
difference between: (1) the higher of (i) the highest price per Share paid or
offered in any transaction related to a Change of Control of

-11-







--------------------------------------------------------------------------------




the Company; or (ii) the highest Fair Market Value per Share at any time during
the ninety (90) calendar day period preceding a Change of Control; and (2) the
Option Price applicable to each Share held under Option; and


(ii)    Participants holding Shares of Restricted Stock, Restricted Stock Units
and/or Shares received pursuant to (c) above with respect to Performance Share
Awards shall have the right to require the Company to make a cash payment to
them in exchange for such Shares or Restricted Stock Units. Such cash payment
shall be contingent upon the Participant’s surrendering the Shares or Restricted
Stock Units. The amount of the cash payment shall be not less than the higher of
(1) the highest price per Share paid or offered in any transaction related to a
Change of Control of the Company; or (2) the highest Fair Market Value per Share
at any time during the ninety (90) calendar day period preceding a Change of
Control.


Article 11. Amendment, Modification, and Termination.


11.1    Amendment, Modification, and Termination. The Board may at any time and
from time to time, alter, amend, suspend or terminate this Plan in whole or in
part; provided, that no amendment that (a) requires shareholder approval in
order for this Plan to continue to comply with Rule 16b-3 under the Exchange
Act, including any successor to such Rule, or (b) would modify the provisions of
Section 3.1, the first paragraph of Section 4.1 or the second sentence of
Section 6.3 of this Plan, shall be effective unless such amendment shall be
approved by the requisite vote of shareholders of the Company entitled to vote
thereon.


11.2    Awards Previously Granted. No termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
under the Plan without the written consent of the Participant holding such
Award. If consent is not given, the Award shall continue in force in accordance
with its terms without modification.


Article 12. Withholding.


12.1    Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes, (including the
Participant’s FICA obligation, if any) required by law to be withheld with
respect to any taxable event arising or as a result of this Plan. Failure to
cooperate with the Company in paying any such withholding shall cause the
cancellation of the Shares subject to the taxable transaction without liability
for such cancellation.


12.2    Share Withholding. With respect to withholding required upon the
exercise of Options, the vesting of Shares under a Restricted Stock Award, or
receipt of Shares pursuant to a Performance Share Award, Participants may elect,
subject to the approval of the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares having a
Fair Market Value on the date the tax is to be determined equal to the minimum
statutory total tax which could be imposed on the transaction. All elections
shall be irrevocable, made in writing, signed by the Participant. In addition to
the foregoing requirements, an Insider may elect Share withholding only if such
election is made in compliance with Section 16 of the Exchange Act.


Article 13. Indemnification. The Company shall indemnify and hold harmless each
member of the Committee, or of the Board, against and from any loss, cost,
liability or expense, including reasonable attorney’s fees and costs of suit,
that may be imposed upon or reasonably incurred by the member in connection with
or resulting from any claim, action, suit, or proceeding to which the member may
be a party defendant or in which the member may be involved as a defendant by
reason of any action taken or any failure to act under the Plan and against and
from any and all amounts paid in settlement thereof or paid in satisfaction of
any judgment in any such action, suit, or proceeding against the member,
provided that the member shall give the Company an opportunity, at its own
expense, to handle and defend the same before the member undertakes to handle
and defend it or agrees to any settlement of the claim. The foregoing right of
indemnification shall be in addition to, and not exclusive of, any other rights
of indemnification to which the member may be entitled under the Company’s
Articles of Incorporation or By-Laws, as a matter of law, or otherwise. This
right shall not extend to any action by a Director as a claimant of rights under
the Plan, whether on the Director’s behalf or on behalf of a class of persons
which would include the Director, unless filed in the form of a declaratory
judgment seeking relief for the Company or the Plan.


Article 14. Successors. All obligations of the Company under the Plan, with
respect to Awards granted hereunder, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.


Article 15. Listing of Shares and Related Matters. If at any time the Committee
shall determine that the listing, registration or qualification of the Shares
subject to any Award on any securities exchange or under any applicable law, or
the consent or approval of any governmental regulatory authority, is necessary
or desirable as a condition of, or in connection with, the granting

-12-







--------------------------------------------------------------------------------




of an Option or the issuance of Shares thereunder, the granting of a Restricted
Stock Award, the granting of Shares pursuant to a Restricted Stock Unit Award or
the granting of Shares pursuant to a Performance Share Award, no Option that is
the subject of such Award may be exercised in whole or in part and no
certificates may be issued or reissued in respect of any Restricted Stock,
Restricted Stock Unit or Performance Share Award that is the subject of such
Award unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee.


Article 16. Legal Construction.


16.1    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.


16.2    Severability. If any provision of the Plan shall be held by a court of
competent jurisdiction to be illegal, invalid or unenforceable for any reason,
the illegality, invalidity or unenforceability shall not affect the remaining
parts of the Plan, and the Plan shall be construed and enforced as if the
illegal, invalid or unenforceable provision had not been included. Unless
otherwise specifically provided in a final order by a court of competent
jurisdiction, no such judicial determination shall deprive a Participant of the
economic advantage, if any, of unexpired Options under any Option Award
Agreement, of Shares of Restricted Stock then subject to restrictions under the
terms of the Plan or the Restricted Stock Award Agreement, of any Restricted
Stock Unit Awards, or of any Performance Share Awards. If any such judicial
determination does or would have an adverse impact then the Company shall assure
the Participant of the right to receive cash in an amount equal to the value of
any Award under the Plan prior to the determination of its invalidity in the
same manner as if such Award was lawful and the benefit granted thereunder could
be enjoyed in accordance with the terms of the Award.


16.3    Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.


16.4    Securities Law Compliance. With respect to Insiders, transactions under
this Plan are intended to comply with all applicable conditions of Rule l6b-3 or
its successors under the Exchange Act. To the extent any provision of the Plan
or action by the Committee fails to so comply, it shall be deemed null and void,
to the extent permitted by law and deemed advisable by the Committee. The
obligations of the Company to issue or transfer Restricted Stock awarded
pursuant to the Plan, Shares pursuant to a Restricted Stock Unit Award, Shares
upon exercise of an Option, or Shares pursuant to a Performance Share Award,
shall be subject to: compliance with all applicable governmental rules and
regulations, and administrative action; the effectiveness of a registration
statement under the Securities Act of 1933, as amended, if deemed necessary or
appropriate by the Company; and the condition that listing requirements (or
authority for listing upon official notice of issuance) for each stock exchange
on which outstanding shares of the same class may then be listed shall have been
satisfied.


16.5    Governing Law. To the extent not preempted by Federal law, the Plan and
all agreements hereunder shall be construed in accordance with and governed by
the laws of the State of Delaware.

-13-







--------------------------------------------------------------------------------








 
AK STEEL HOLDING CORPORATION
 
AK STEEL CORPORATION
 
 
 
 
By:
/s/ JOSEPH C. ALTER
 
 
Joseph C. Alter, Vice President,
 
 
General Counsel and Corporate Secretary











Adopted 1995
Amended November 21, 1996
Amended and Restated March 19, 1998
Amended and Restated January 16, 2003
Amended and Restated January 20, 2005
Amended December 7, 2006
Amended October 18, 2007
Amended and Restated October 16, 2008
Amended and Restated March 18, 2010
Amended and Restated March 20, 2014
Amended and Restated July 23, 2015



-14-





